department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date u i l number date dear this letter is in response to your correspondence of request that an exception to the 60-day rollover period be extended with respect required minimum distributions that were taken in prior to the publication of new required_minimum_distribution regulations in the federal_register on date regarding your sec_408 of the internal_revenue_code governs rollover_contributions in order to be a rollover_contribution one of requirements that must be met under sec_408 is that an amount distributed from an individual’s ira must be paid into an ira for the benefit of that individual not later than the 60th day after the day on which the distribution is received unfortunately there is no statutory authority for providing an exception to the 60-day rollover period for distributions taken in we hope the information included in this letter will be of assistance to you however this letter does not constitute a ruling on any of the matters discussed if you have additional questions or concerns please contact of my staff at not a toll-free number sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
